UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedApril 30, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21360 Shoe Carnival, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1736614 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 7500 East Columbia Street Evansville, IN (Address of principal executive offices) (Zip code) (812) 867-6471 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): oLarge accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Number of Shares of Common Stock, $.01 par value, outstanding at June 2, 2011 were 13,250,713. SHOE CARNIVAL, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statement of Shareholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II Other Information Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 Signature 2 Index SHOE CARNIVAL, INC. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) April 30, January 29, May 1, Assets Current Assets: Cash and cash equivalents $ $ $ Accounts receivable Merchandise inventories Deferred income tax benefit Other Total Current Assets Property and equipment-net Other Total Assets $ $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ $ Accrued and other liabilities Total Current Liabilities Deferred lease incentives Accrued rent Deferred income taxes Deferred compensation Other Total Liabilities Shareholders' Equity: Common stock,$.01 par value, 50,000 shares authorized, 13,653, 13,655 and 13,655 shares issued at April 30, 2011, January 29, 2011 and May 1, 2010, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 407, 456 and 478 shares atApril 30, 2011, January 29, 2011 and May 1, 2010, respectively ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ See notes to condensed consolidated financial statements. 3 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Unaudited Thirteen Thirteen Weeks Ended Weeks Ended (In thousands, except per share data) April 30, 2011 May 1, 2010 Net sales $ $ Cost of sales (including buying, distribution and occupancy costs) Gross profit Selling, general and administrative expenses Operating income Interest income ) ) Interest expense 61 69 Income before income taxes Income tax expense Net income $ $ Net income per share: Basic $ $ Diluted $ $ Average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Unaudited Additional Common Stock Paid-In Retained Treasury (In thousands) Issued Treasury Amount Capital Earnings Stock Total Balance at January 29, 2011 ) $ ) $ Stock option exercises 4 ) 94 51 Stock-based compensation income tax benefit Employee stock purchase plan purchases 3 (1 ) 68 67 Restricted stock awards (2
